Citation Nr: 0027443	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a prior determination that 
the veteran is incompetent for VA purposes.


REMAND

In response to his claim that he is competent for VA 
purposes, the veteran was provided a VA psychiatric 
examination in  February 1998.  The examiner noted that the 
veteran had minimal symptoms at the time of the examination.  
The examiner concluded that the veteran was competent for VA 
purposes.  However, in May 1998, a VA examiner, who rendered 
an opinion at the request of the veteran's guardian, 
determined that the veteran was incompetent.  It does not 
appear, however, that either examiner reviewed the veteran's 
claims files prior to rendering their respective opinions.  
Subsequent VA progress and hospitalization reports, dating 
from 1998 to 2000, reflect that the veteran was thrown out of 
his group home because of theft, substance abuse, primarily 
crack cocaine, and disruptive behavior.  These reports also 
reflect that the veteran was non-compliant with his 
medication for his schizophrenia, experienced auditory 
hallucinations and was moved from his position at a local VA 
Medical Center because he intimidated other patients.  These 
records reflect that the veteran was described as incompetent 
on some occasions.   

The Board notes that unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Where a reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his 
own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(c)(d) (1999).

Finally, the Board notes that the veteran has not recently 
been afforded a field investigation to assess his social, 
economic and industrial adjustment.  See 38 C.F.R. § 3.353(b) 
(1999) (where the veteran is rated incompetent, the Veterans 
Services Officer of jurisdiction will develop information as 
to the veteran's social, economic and industrial adjustment, 
and will refer any resulting evidence indicating that the 
veteran may be capable of administering the funds payable 
without limitation to the rating agency).

In light of these circumstances, the case is REMANDED to the 
RO for the following development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claim.  After obtaining any necessary 
releases, the RO should attempt to obtain 
a copy of all records identified by the 
veteran, which have not been previously 
obtained. 

2.  The RO should request the Veterans 
Services Officer of jurisdiction to 
develop information concerning the 
veteran's social, economic and industrial 
adjustment.  In particular, a field 
investigation should be conducted for the 
purpose of determining whether the 
veteran is competent to handle his funds.  
The investigator should elicit 
appropriate information in order to 
ascertain the impact of the veteran's 
psychiatric disability and any substance 
abuse on his social, economic and 
industrial adjustment.  The investigator 
should set forth all findings and 
conclusions in detail, and the rationale 
for all opinions expressed should be 
provided.  The report must be typed.

3.  Then, the veteran should be afforded 
a VA psychiatric examination, preferably 
by an examiner who has not previously 
seen the veteran, to provide an opinion 
as to the veteran's competency.  The 
examiner should provide an opinion 
concerning whether the veteran, because 
of injury or disease, lacks the mental 
capacity to contract or to manage his own 
affairs, including disbursement of funds 
without limitation.  The rationale for 
all opinions expressed should be 
provided.  The claims folders, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner. The examination report is to 
reflect that a review of the claims 
folders was made.  The report must be 
typed.

4.  Thereafter, the RO must review the 
claims folders and ensure that all 
development actions, including the field 
and psychiatric examinations and 
opinions, have been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action. 

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of whether the 
veteran is competent for VA purposes. 

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



